EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Marcus S. Simon 3/8/2021.
Amend claims 5-9 as follows: 
Claim 5.	The unmanned aerial vehicle according to claim [4] 1, wherein the first housing and the second housing are both substantially hemispherical.

Claim 6.     	The unmanned aerial vehicle according to claim [4] 1, wherein the number of the flow passage is four, the four flow passages are annularly arranged in the housing assembly, and a round chamfer is provided between the first duct and the first housing.

Claim 7.     	The unmanned aerial vehicle according to claim [4] 1, wherein the first housing and the second housing are fixed to each other via at least one of the following methods: screwing, riveting, gluing, and welding.

Claim 8.     The unmanned aerial vehicle according to claim [4] 1, wherein the controlling assembly is mounted on the fixing board.

Claim 9.     The unmanned aerial vehicle according to claim [4] 1, wherein a central axis of the second duct is inclined with a central axis of the second housing.


Allowable Subject Matter
3.	Claims 1-3 and 5-10 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: The prior of record does not disclose an unmanned aerial vehicle comprising a housing assembly wherein the housing assembly is provided with a flow passage penetrating an inside of the housing assembly, and the power assembly partially forms the flow passage; wherein the housing assembly includes: a first housing having a central axis and a first duct, the first duct having a central axis that is inclined relative to the central axis of the first housing; a second housing connected to the first housing and having a second duct corresponding to the first duct; and a fixing board carrying the power assembly and the controlling assembly; and wherein the first duct, the second duct, the power assembly, and the fixing board cooperatively form the flow passage penetrating the inside of the housing assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L DIXON whose telephone number is (571)270-3319.  The examiner can normally be reached on 9:30am - 5:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEITH L DIXON/Examiner, Art Unit 3644       

/BRIAN M O'HARA/Primary Examiner, Art Unit 3642